1

2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
3
                                                                     Jan 31, 2019
4
                                                                         SEAN F. MCAVOY, CLERK



5                         UNITED STATES DISTRICT COURT

6                      EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                    No. 4:18-CR-06005-SMJ-1

8                       Plaintiff,                ORDER GRANTING
                                                  DEFENDANT’S MOTION TO
9    vs.                                          MODIFY CONDITIONS OF
                                                  RELEASE AND GRANTING
10   RONALD SHEHEE,                               DEFENDANT’S MOTION TO
                                                  EXPEDITE
11                      Defendant.
                                                  ECF Nos. 74, 75
12

13
           Before the Court is Defendant’s unopposed Motion to Modify Conditions
14
     of Release (ECF No. 74), Defendant’s Supplement to Motion (ECF No. 77), and
15
     unopposed Motion to Expedite (ECF No. 75). For the reasons set forth in the
16
     motions;
17
           IT IS HEREBY ORDERED:
18
        1. The Motion to Expedite (ECF No. 75) is GRANTED.
19
        2. The Motion to Modify Conditions of Release (ECF No. 74) is
20
           GRANTED.
21

22   ORDER - 1
1      3. Defendant’s previously imposed conditions of release (ECF No. 25) shall

2         be MODIFIED as follows: Special Conditions Nos. 5 and 6 are stricken.

3         Defendant shall no longer be subject to GPS monitoring or home

4         confinement.

5      DATED January 31, 2019.

6                                 s/Mary K. Dimke
                                  MARY K. DIMKE
7                        UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22   ORDER - 2
